UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1275


LOUISE BIGGERS,

             Plaintiff - Appellant,

             v.

WELLS FARGO BANK NATIONAL ASSOCIATION; GOVERNMENT
NATIONAL MORTGAGE ASSOCIATION, as Trustee for Securitized Trust
Ginnie Mae Remic Trust 2011-002; GINNIE MAE; WELLS FARGO HOME
MORTGAGE; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,
a/k/a MERS; DOES 1 THROUGH 100, inclusive,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00431-JAG)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louise Biggers, Appellant Pro Se. Terry Catherine Frank, KAUFMAN & CANOLES,
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Louise Biggers appeals the district court’s order dismissing her complaint seeking

to forestall the foreclosure of her home for failure to state a claim and as barred by res

judicata. On appeal, we confine our review to the issues raised in the Appellant’s brief.

See 4th Cir. R. 34(b). Because Biggers’ informal brief does not challenge the district

court’s dispositive conclusion that her claims are barred by res judicata, Biggers has

forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d

423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                             AFFIRMED




                                            2